

116 HR 3819 IH: Climate and Health Protection Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3819IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Ms. Underwood (for herself and Ms. Shalala) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for the continued implementation of the Climate
			 and Health program by the Centers for Disease Control and Prevention.
	
 1.Short titleThis Act may be cited as the Climate and Health Protection Act. 2.Continued implementation of the Climate and Health programPart B of title III of the Public Health Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the following new section:
			
				317U.Climate and Health program
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall continue to implement the Climate and Health program carried out by the National Center for Environmental Health (or successor program) for the following purposes:
 (1)To translate climate change science to inform States, local health departments, and communities. (2)To create decision support tools to build capacity to prepare for climate change.
 (3)To serve as a credible leader in planning for the public health impacts of climate change. (b)Written notification to CongressIn the case of the establishment of any successor program to the Climate and Health program referred to in subsection (a), the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to Congress a written notification of any transfer or reprogramming of funds to establish such a successor program.
					(c)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out the program referred to in subsection (a) $15,000,000 for fiscal year 2020 and each fiscal year thereafter.
 (2)LimitationNone of the funds made available under paragraph (1) may be transferred or reprogrammed by the Secretary to carry out another program administered by the Secretary.
						.
		